Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 6, 2017                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

  152028                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                              Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
                                                                                                                      Justices
  v                                                                 SC: 152028
                                                                    COA: 324584
                                                                    Mecosta CC: 07-006086-FC
  TROY MICHAEL GUZIKOWSKI,
             Defendant-Appellant.
  _________________________________________/

         By order of September 27, 2016, the application for leave to appeal the April 14,
  2015 order of the Court of Appeals was held in abeyance pending the decision in People
  v Comer (Docket No. 152713). On order of the Court, the case having been decided on
  June 23, 2017, 500 Mich ___ (2017), the application is again considered. Pursuant to
  MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the June 27, 2014
  amended judgment of sentence of the Mecosta Circuit Court, and we REMAND this case
  to the trial court for reinstatement of the August 27, 2007 judgment of sentence. In
  Comer, we held that correcting an invalid sentence by adding a statutorily mandated term
  is a substantive correction that a trial court may make on its own initiative only before
  judgment is entered. In this case, the trial court did not have authority to amend the
  judgment of sentence after entry to add a provision for lifetime electronic monitoring
  under MCL 750.520b(2)(d) and MCL 750.520n.

         We do not retain jurisdiction.

         ZAHRA, J., states as follows:

         Consistently with my opinion in People v Comer, 500 Mich ____ (2017) (Docket
  No. 152713) (ZAHRA J., concurring in part and dissenting in part), I disagree with the
  majority’s chosen remedy to reinstate the very sentence it properly concluded was
  invalid. Instead of reinstating an invalid sentence that is predicated on an invalid plea, I
  would conclude that the appropriate remedy in this case is to “give the defendant the
  opportunity to elect to allow the plea and sentence to stand or to withdraw the plea.”
  MCR 6.310(C); cf. People v Cobbs, 443 Mich 276 (1993).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 6, 2017
           s1003
                                                                               Clerk